DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 20200276913) in view of Ring et al. (DE 102014119428) and Harland et al. (US 5871255), hereinafter Ring and Harland, respectively.
Regarding claim 1, Takahashi discloses a vehicle (Takahashi, abstract), comprising: a first seat (Takahashi, 11 in Fig. 1) and a second seat (Takahashi, 21 in Fig. 1) that are disposed to face each other in a vehicle room (Takahashi, Fig. 1).
Regarding claim 2, Takahashi discloses part of the vehicle according to claim 1, wherein the first seat is constituted of a front seat that is disposed to face rearward (Takahashi, Fig. 1 and paragraph 0165) in a travel direction, the second seat is constituted of a rear seat that is disposed, at a rearward side of the front seat, to face frontward in the travel direction (Takahashi, Fig. 1 and paragraph 0165).
Regarding claim 7, Takahashi discloses part of the vehicle according to claim 2, wherein a height of the lowest end part (Takahashi, seat cushion part 22 in Fig. 6) of a seat surface of the rear seat is set to be higher than a height of the lowest end part (Takahashi, seat cushion part 12 in Fig. 6) of a seat surface of the front seat (Takahashi, paragraph 7 structure (e), seat cushion part 22 in Fig. 6 can be move to an upper location which is above the lower end part of the front seat).
Takahashi fails to disclose an article placement part that is disposed around at least one of the first seat and the second seat, wherein a high contrast part having a high brightness and a high saturation relative to another interior component is provided on a member surface which becomes a back portion of an article that is placed on the article placement part as claimed in claim 1; and the article placement part is disposed around the rear seat as claimed in claim 2.
Ring teaches an article placement part (Ring, abstract, cupholder device), wherein a high contrast part (Ring, paragraph 0038 or second paragraph in page 6 of machine translation, lighting component) having a high brightness and a high saturation relative to another interior component (Ring, paragraph 0038, lights are illuminative) is provided on a member surface (Ring, paragraph 0038, surface of the components of the device) which becomes a back portion of an article that is placed on the article placement part (Ring, paragraph 0038, light is in response to insertion of a beverage container, lighting component becomes back portion when beverage container is placed into the receiving space).
Ring is considered to be analogous art because it is in the same field of vehicle seat components as Takahashi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Takahashi to incorporate the teachings of Ring and have a cupholder installed for the passengers. Doing so allows the passengers to use the article placement part as a cupholder.
Harland teaches article placement part is disposed around seats (Harland, 158 in Fig. 4).
Harland is considered to be analogous art because it is in the same field of vehicle seat components as Takahashi and Ring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Takahashi in view of Ring to incorporate the teachings of Harland and have a cupholder installed around the seats such as the rear seat. Doing so allows the passengers to conveniently use the cupholder to hold their beverage.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi in view of Ring and Harland as applied to claim 2 above, and further in view of Dimovski et al. (US 20170267136), hereinafter Dimovski.
Regarding claim 3, the combination of Takahashi in view of Ring and Harland teaches the vehicle according to claim 2, wherein the front seat is constituted of a side-by-side seat in which a plurality of seats are laterally aligned side-by-side (Harland, 10 in Fig. 1) in one row and each of the seats is capable of being flipped up, and each of the seats is capable of being flipped up (Takahashi, Fig. 2-3, 13, and 19).
Regarding claim 8, the combination of Takahashi in view of Ring and Harland teaches part of the vehicle according to claim 3, wherein a height of the lowest end part (Takahashi, seat cushion part 22 in Fig. 6) of a seat surface of the rear seat is set to be higher than a height of the lowest end part (Takahashi, seat cushion part 12 in Fig. 6) of a seat surface of the front seat (Takahashi, paragraph 7 structure (Takahashi, e), seat cushion part 22 in Fig. 6 can be move to an upper location which is above the lower end part of the front seat).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Takahashi in view of Ring and Harland to further incorporate the teachings of Harland and have the seats separate into side-by-side seat arrangement. Doing so allows passengers to individually control their seat without the need to accommodate another passenger.
	The combination of Takahashi in view of Ring and Harland fails to teach the high contrast part is provided on a rear surface of the seat of the front seat as claimed in claim 3.
	Dimovski teaches the high contrast part is provided on a rear surface of the seat of the front seat (Dimovski, Fig. 7, headrest would be facing rearward on the front seat).
Dimovski is considered to be analogous art because it is in the same field of vehicle seat components as Takahashi in view of Ring and Harland. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Takahashi in view of Ring and Harland to incorporate the teachings of Dimovski and have lights installed on the headrest. Doing so improve the ambiance and atmosphere of the inside of the vehicle, increase the available interior lighting, and/or make the head rest look even thinner and lighter than the head rest actually is (Dimovski, paragraph 0076).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi in view of Ring, Harland, and Dimovski as applied to claims 1-3 above, and further in view of Philipp et al. (DE 102006026741), hereinafter Philipp.
Regarding claim 4, the combination of Takahashi in view of Ring and Harland teaches the vehicle according to claim 1, but fails to teach the high contrast part is colored in a yellow system, and the other interior component is colored in a gray system.
Regarding claim 5, the combination of Takahashi in view of Ring and Harland teaches the vehicle according to claim 2, but fails to teach the high contrast part is colored in a yellow system, and the other interior component is colored in a gray system.
Regarding claim 6, the combination of Takahashi in view of Ring, Harland, and Dimovski teaches the vehicle according to claim 3, but fails to teach the high contrast part is colored in a yellow system, and the other interior component is colored in a gray system.
Philipp teaches cupholder with different colors (Philipp, capable of having yellow, paragraph 18 or page 3, paragraph 7 of machine translation).
Philipp is considered to be analogous art because it is in the same field of vehicle seat components as Takahashi in view of Ring, Harland, and Dimovski. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Takahashi in view of Ring, Harland, and Dimovski to incorporate the teachings of Philipp and have light sources capable of illuminating different colors. Doing so allows individual customer to realize their requirements according to different lighting scenarios (Philipp, paragraph 18 or page 3, paragraph 7 of machine translation).
The examiner takes Official Notice that the vehicle interior of gray color is old and well known in the art. 
It would have been an obvious aesthetic design choice to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have a vehicle with gray interior components, as is old and well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose vehicle seat components, except for Gomes (US 20040182485), which discloses gray interior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612